PER CURIAM: *
Noe Montoya-Gonzalez, a native and citizen of Mexico, petitions this court for review of the dismissal by the Board of Immigration Appeals (BIA) of his appeal from the Immigration Judge’s (IJ) order denying discretionary relief in the form of cancellation of removal. Montoya-Gonzalez argues that the IJ and BIA erred in *416determining that cancellation of removal was not warranted because he had not demonstrated that his removal would result in exceptional and extremely unusual hardship to his children. See 8 U.S.C. § 1229b(b).
Our review is extremely limited in this context. In the present case our review is limited to the BIA’s decision. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.2002). Furthermore, we may only review constitutional claims and questions of law. 8 U.S.C. § 1252(a)(2)(D); see Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.2004). Here, Montoya-Gonzalez indicates that the IJ made a legal error regarding the forms of relief that might be available to him in the future. As we stated above, our review is limited to the BIA’s decision. After reviewing the BIA’s decision, we are persuaded that the BIA did not base its affirmation of the IJ’s decision on a potential future adjustment of status. Therefore, contrary to Montoya-Gonzalez’s suggestion, there is not a reviewable legal issue in this case. We lack jurisdiction to review the hardship determination on which the denial of relief was based. See Rueda, 380 F.3d at 831 (5th Cir.2004).
Accordingly, Montoya-Gonzalez’s petition for review is DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.